Citation Nr: 0614549	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to aid and attendance for the surviving spouse of 
the veteran.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946.  He died in January 1983.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

The evidence does not show that the appellant is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is a patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulations.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2005).  

Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance.  38 U.S.C.A. 
§ 1541(d); 38 C.F.R. §§ 3.23(a)(6), 3.351(a)(5).  A person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b) and (c)(1) and (2).  The latter criterion 
is met if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Increased compensation is also payable if the surviving 
spouse otherwise establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
herself, an inability to keep herself ordinarily clean and 
presentable, an inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness, an inability to attend to the wants of nature, a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to her daily environment, or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  See generally Turco v. Brown, 
9 Vet. App. 222, 224 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).  The evidence must show that the claimant 
is so helpless as to need regular and attendance; constant 
need for aid and attendance is not required.  38 C.F.R. § 
3.352(a).  

In this case, the Board finds that the criteria for 
entitlement to special monthly pension by reason of need for 
regular aid and attendance are not met.  Specifically, the 
August 2003 report from Blackshear Family Practice stated 
that she is not hospitalized or in a domiciliary or nursing 
home.  The report stated that she is not totally blind, not 
bedridden, not senile, and cannot walk unassisted.  She uses 
a walker.  It stated that she is competent, can dress and 
undress herself, can attend to wants of nature, and can keep 
herself clean, providing evidence against this claim.  

The examiner concluded that the appellant is not able to 
leave her home for short distances unattended nor is she 
physically and mentally able to protect herself in the daily 
environment, and that she is permanently confined to her home 
or the immediate area.  She is currently in receipt of a 
housebound allowance, as granted by the RO in an August 2003 
rating decision.  

The evidence does not support a finding that the appellant is 
factually in need of regular aid and attendance. 38 C.F.R. §§ 
3.351(c)(3), 3.352(a). She asserts in her June 2004 
substantive appeal that she needs help dressing, cleaning, 
preparing meals, walking, shopping, and transportation.  
However, the August 2003 report from Blackshear Family 
Practice provides evidence against her statements.  The only 
criterion the appellant meets is that she is physically and 
mentally unable to protect herself in her daily environment.  
She does not meet any of the other criteria and is capable of 
doing activities of daily living without the assistance of 
another person, as shown by the August 2003 report from 
Blackshear Family Practice.  

Accordingly, the Board finds that the preponderance of the 
evidence is against special monthly pension by reason of need 
for regular aid and attendance.  38 U.S.C.A. § 5107.  That 
is, despite her contentions, the medical evidence does not 
establish a need for regular assistance from another person.  
As such, the evidence is not so evenly balanced as to require 
resolution of doubt in the appellant's favor. Id.  The appeal 
is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder does not reveal complete 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  Specifically, there is 
no VCAA notice letter in the appellant's claims folder.  
However, the RO advised appellant of the evidence needed to 
substantiate her claim by including the text of the 
regulation that implements the notice and assistance 
provisions from the statute in the May 2004 statement of the 
case (SOC).  

While there is no copy of the VCAA notice letter in the 
appellant's claims folder, the August 2003 rating decision 
notice letter contained a list of five enclosures: a copy of 
the rating decision of August 2003, VA Forms 21-8768, 4107, 
and 21-4138; and a "DTA [Duty to Assist] Ltr."  The rating 
decision itself is also annotated with a statement reading, 
"[p]lease include the contemporaneous DTA notification with 
the grant of this benefit."  

Principles of administrative regularity dictate a presumption 
that government officials "have properly discharged their 
official duties".  Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  In the absence of the submission 
of "clear evidence to the contrary," the presumption cannot 
be rebutted. Id.  There is evidence in the claims folder that 
a VCAA notice letter was sent as an enclosure with the August 
2003 rating decision on appeal.  There is no clear evidence 
to the contrary.  Therefore, the Board presumes that the RO 
sent a contemporaneous VCAA notice letter with the August 
2003 rating decision.  

The Board finds that the error is harmless, particularly in 
light of the statement of the case, which clearly provides 
the appellant notice.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the May 2004 
SOC otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the appellant was not informed that an 
effective date would be assigned if her claim was granted.  
However, since the appellant's claim for aid and attendance 
is being denied, no effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Beyond the above, the Board emphasizes that neither the 
appellant nor her representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the appellant.  

With respect to the duty to assist, the Board observes that 
the RO has not secured any medical records or medical 
examinations or opinions in this case. However, the appellant 
has not identified any relevant VA medical records or 
authorized the release of any private medical records.  She 
has provided a relevant medical examination.  The record does 
not indicate the need for any examination or opinion.  The 
medical evidence obtained provides a clear basis to 
adjudicate this claim.  


ORDER

Special monthly pension by reason of need for regular aid and 
attendance is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


